COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         Ex Parte Octavian Becciu v. The State of Texas

Appellate case number:       01-19-00800-CR

Trial court case number:     1799007A

Trial court:                 County Criminal Court at Law No. 9 of Harris County

        Appellant, Octavian Becciu, has filed an unopposed motion to extend the time for
the trial court to enter written findings of fact and conclusions of law pursuant to this
Court’s prior order. According to appellant’s motion, the trial court issued oral findings on
the record, which appellant has requested the court reporter to prepare in order to assist the
trial court in entering written findings of fact and conclusions of law. Appellant further
represents that he has paid the court reporter to prepare the reporter’s record, which should
be completed within 10 days of the date he filed his motion. Appellant asks the Court to
extend the trial court’s deadline to enter written findings until 30 days after the reporter’s
record is filed. Finally, appellant represents that there is no opposition to his motion from
the State or the visiting judge assigned to hear the case.
       Accordingly, we grant appellant’s motion. The court reporter is ordered to file a
supplemental reporter’s record with the trial court and the Clerk of this Court within 10
days of the date of this order. We direct the trial court to enter written findings of fact and
conclusions of law in compliance with Texas Code of Criminal Procedure article 11.072,
section 7(a), within 30 days of the date the court reporter files the supplemental
reporter’s record or by January 31, 2020, whichever comes first.
        This appeal continues in abatement, is treated as a closed case, and is removed from
this Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the trial court’s findings of fact and conclusions of law are filed with the Clerk of this
Court. The Court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the Court may reinstate the appeal on its own motion.
      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: December 17, 2019




                                             2